DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to because they contain gray and black shading in Figures 13A-14H rendering them ineligible and insufficient quality so that all details in the drawings or photographs are reproducible in the printed patent.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “locking element” in claims 2 and 3 and “retention members” in claims 5 and 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9, 14, and 16-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,542,987 in view of Loulmet et al. (US Pub. No. 2009/0234318).
The patent claims also recite positioning a multi-aperture catheter along heart tissue (claim 1), thecatheter from the heart (claim 1), the plurality of apertures are defined by a plurality of releasable retaining structures or retention members and the multi-aperture catheter further comprises a locking element configured to lock the plurality of releasable retaining structures (claim 2), withdrawing the locking element to release the tether from the lumen (claim 3), the device comprises a plurality of anchors coupled to the tether (claim 4), the catheter is positioned adjacent the heart tissue using an intravascular approach (claim 5), using a surgical technique (claim 6), or port access to the heart (claim 7), a first anchor is deployed through a first aperture and a second anchor is deployed through a second anchor (claims 13, 14, and 16), at least one of the first and second anchors is fixedly coupled to the tether (claim 15), at least one of the first and second anchors is slidably coupled to the tether (claim 17), tensioning the tether (claim 18), securing the tether in its tensioned state (claim 19), and cutting the tether (claim 20).
The patent claims further recite catheter is positioned along a longitudinal axis from a valve to an apical region of the heart chamber such that the anchor and tether are secured to heart tissue along the longitudinal axis, thus failing to recite that the catheter is positioned circumferentially along myocardium located generally at or near papillary muscles, wherein the at least one anchor and the tether remain secured to myocardium at or near the papillary muscles. However, Loulmet also discloses a method of performing a procedure in the heart and teaches positioning a multi-aperture catheter (520) circumferentially along myocardium located generally at or near papillary muscles (for example, see Figure 13 illustrating circumferential deployment of the implant, thus the multi-aperture catheter is circumferentially positioned; see also paragraph 102 discussing the anchors being secured to the myocardium adjacent the papillary muscle), wherein the at least one anchor and the tether remain secured to myocardium at or near the papillary muscles (for example, see Figure 13 and paragraph 102), tensioning the tether causes tensioning of the myocardium at or near the papillary muscles and thus causes repositioning of one or more of the papillary muscles (for example, see paragraph 102), wherein the papillary muscles are anterior-lateral papillary muscles (for example, see paragraph 105 describing implanting dimensions may include anterior-posterior axis and Figure 25 illustrating circumferences at or near anterior-lateral papillary muscles), and the papillary muscles are posterior-medial papillary muscles (for example, see paragraph 105 describing implanting dimensions may include anterior-posterior axis and Figure 25 illustrating circumferences at or near posterior-medial papillary muscles). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention made to have performed the patent’s claimed method with the steps of positioning the catheter circumferentially along myocardium located generally at or near papillary muscles, wherein the at least one anchor and the tether remain secured to myocardium at or near the papillary muscles, tensioning the tether causes tensioning of the myocardium at or near the papillary muscles and thus causes repositioning of one or more of the papillary muscles, the papillary muscles are anterior-lateral papillary muscles, and the papillary muscles are posterior-medial papillary muscles as taught by Loulmet as doing so would provide an effective method for reshaping annular tissue. 
Claims 1-9, 14, and 16-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,706,996 in view of Loulmet et al. (US Pub. No. 2009/0234318).
The patent claims also recite positioning a multi-aperture catheter adjacent heart tissue (claim 1), the17), securing the tether in its tensioned state (claim 18), and cutting the tether (claim 19).
The patent claims fail to recite that the catheter is positioned circumferentially along myocardium located generally at or near papillary muscles, wherein the at least one anchor and the tether remain secured to myocardium at or near the papillary muscles. However, Loulmet also discloses a method of performing a procedure in the heart and teaches positioning a multi-aperture catheter (520) circumferentially along myocardium located generally at or near papillary muscles (for example, see Figure 13 illustrating circumferential deployment of the implant, thus the multi-aperture catheter is circumferentially positioned; see also paragraph 102 discussing the anchors being secured to the myocardium adjacent the papillary muscle), wherein the at least one anchor and the tether remain secured to myocardium at or near the papillary muscles (for example, see Figure 13 and paragraph 102), tensioning the tether causes tensioning of the myocardium at or near the papillary muscles and thus causes repositioning of one or more of the papillary muscles (for example, see paragraph 102), wherein the papillary muscles are anterior-lateral papillary muscles (for example, see paragraph 105 describing implanting dimensions may include anterior-posterior axis and Figure 25 illustrating circumferences at or near anterior-lateral papillary muscles), and the papillary muscles are posterior-medial papillary muscles (for example, see paragraph 105 describing implanting dimensions may include anterior-posterior axis and Figure 25 illustrating circumferences at or near posterior-medial papillary muscles). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention made to have performed the patent’s claimed method with the steps of positioning the catheter circumferentially along myocardium located generally at or near papillary muscles, wherein the at least one anchor and the tether remain secured to myocardium at or near the papillary muscles, tensioning the tether causes tensioning of the myocardium at or near the papillary muscles and thus causes repositioning of one or more of the papillary muscles, the papillary muscles are anterior-lateral papillary muscles, and the papillary muscles are posterior-medial papillary muscles as taught by Loulmet as doing so would provide an effective method for reshaping annular tissue. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “wherein the multi-aperture catheter comprises at least a first opening and a second opening, both openings positioned along a length of the distal portion of the multi-aperture catheter.” However, claim 1 has been amended to require that the multi-aperture catheter comprises “a plurality of apertures along a distal portion of the catheter.” Therefore, it is unclear as to whether or not the openings recited in claim 15 are the apertures recited in amended claim 1, and as such the limitation is rendered indefinite. For examination purposes, the limitation has been interpreted as “wherein the plurality of apertures comprises at least a first aperture and a second aperture” since the drawings and specification do not appear to distinguish a plurality of apertures from first and second openings.as claimed. It is noted that claim 18 has likewise been interpreted as “wherein the first anchor is deployed through the first aperture and the second anchor is deployed through the second aperture.” Claims 17-23 are also rendered indefinite due to their dependency from indefinite claim 16.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1, 4, 6-9, and 16-25 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Loulmet et al. (US Pub. No. 2009/0234318).
The applied reference has a common assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).
Regarding claim 1, Loulmet discloses a method for performing a procedure inside a heart comprising positioning a multi-aperture catheter (520) circumferentially along myocardium located generally at or near papillary muscles (for example, see Figure 13 illustrating circumferential deployment of the implant, thus the multi-aperture catheter is circumferentially positioned; see also paragraph 102 discussing the anchors being secured to the myocardium adjacent the papillary muscle), the
Regarding claim 4, Loulmet discloses the plurality of apertures (528) are located along a length of the distal portion of the catheter (for example, see Figures 9A-9B).
Regarding claim 6, Loulmet discloses the device comprises a plurality of anchors (526s) coupled to the tether (for example, see Figures 9B).
Regarding claim 7, Loulmet discloses the multi-aperture catheter is positioned adjacent to the myocardium at or near the papillary muscles using an intravascular approach (for example, see paragraph 92).
Regarding claim 8, Loulmet discloses the multi-aperture catheter is positioned adjacent to the myocardium at or near the papillary muscles using a surgical technique  (any access to the heart is understood to be a surgical technique, including that needed to deploy the device shown in Figure 13).
Regarding claim 9, Loulmet discloses the multi-aperture catheter is positioned adjacent to the myocardium at or near the papillary muscles using port access to the heart (for example, see paragraph 47).
Regarding claim 16, Loulmet discloses the plurality of apertures comprise at least a first aperture (one 528) and a second aperture (a second 528), [[both apertures positioned along a length of the distal portion of the multi-aperture catheter]] (for example, see Figure 9A). 
Regarding claim 17, Loulmet discloses the device comprises at least a first anchor (one of 526) and a second anchor (a second 526), at least one of the first or second anchors is fixedly coupled to the tether (for example, see paragraph 94).
Regarding claim 18, Loulmet discloses the first anchor (one of 526) is deployed through the first aperture (one 528) and the second anchor (a second 526) is deployed through the second aperture (a second 528; for example, see Figures 9A-9C and 10E).
Regarding claim 19, Loulmet discloses at least one of the first or second anchors is slidably coupled to the tether (for example, see paragraph 89).
Regarding claim 20, Loulmet discloses tensioning the tether (for example, see paragraph 102 disclosing cinching which is considered tensioning).
Regarding claim 21, Loulmet discloses securing the tether in its tensioned state (for example, see Figure 13 illustrating the tether being secured).
Regarding claim 22, Loulmet discloses cutting the tether (for example, see paragraph 95).
Regarding claim 23, Loulmet discloses tensioning the tether causes tensioning of the myocardium at or near the papillary muscles and thus causes repositioning of one or more of the papillary muscles (for example, see paragraph 102).
Regarding claim 24, Loulmet discloses the papillary muscles are anterior-lateral papillary muscles (for example, see paragraph 105 describing implanting dimensions may include anterior-posterior axis and Figure 25 illustrating circumferences at or near anterior-lateral papillary muscles).
Regarding claim 25, Loulmet discloses the papillary muscles are posterior-medial papillary muscles (for example, see paragraph 105 describing implanting dimensions may include anterior-posterior axis and Figure 25 illustrating circumferences at or near posterior-medial papillary muscles).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062. The examiner can normally be reached M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        October 22, 2022